DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on July 6, 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) has/have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per Claim 3: Claim 3 recites “wherein the event is associated with at least one of a . . . hot social topic”.  It is unclear from the language of the claims and the specification what would qualify as a hot, as opposed to not hot, social topic.  Therefore, the scope of the claim is indefinite.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.  According to the 2019 Patent Eligibility Guidance (2019 PEG), the first step of the analysis is to determine whether the claims are directed towards one of the four statutory categories of patent eligible subject matter.  Here, claims 1-14 are directed towards a process, claims 15-18 are directed towards a machine, and claims 19-20 are directed towards a manufacture.  Therefore, the analysis proceeds to determine whether the claims recite abstract ideas.
Per Claim 1: Claim 1, as a whole, is directed towards the abstract idea of determining whether reported content should be moderated by community members or automatically using pre-defined rules.  In particular, the claim recites determining whether the reported content should be moderated by community members based on the report.  If it is determined that the reported content should be moderated by community members, the reported content is added to a first list of reports to be considered by the community.  If it is determined that the reported content should be moderated automatically using pre-defined rules, then the reported content is added to a second list.  In other words, the claim recites both Mental Processes as well as Certain Methods of 
receiving an event from a first user account, the event comprising information indicative of at least one reason for submitting the event and at least one attribute of content associated with the event;
determining whether the event is to be crowd discussed based on at least in part on the information indicative of at least one reason and the at least one attribute of content, wherein the determining whether the event is to be crowd discussed further comprises determining a crowd discussion value of the event by weighing the at least one reason and the at least one attribute of content;
in response to a determination that the event is to be crowd discussed, updating a crowd discussion list in an event pool and storing the event in the crowd discussion list; and
in response to a determination that the event is not to be crowd discussed, updating a filter or block list in the event pool and storing the event in the crowd filter or block list.
Because the claim recites abstract ideas, the analysis proceeds to determine whether the claim recites additional elements that recite a practical application of the abstract ideas.  According to the 2019 PEG, additional elements that recite instructions to implement the abstract ideas on a computer, that add insignificant extra-solution activity to the abstract ideas, or that generally link the use of the abstract ideas to a particular technological environment or field of use are not indicative of a practical application.  
See MPEP 2106.05(g).  Further, storing a determined event in either a crowd discussion list of a crowd filter or block list fails to add a meaningful limitation to the abstract ideas of determining whether the event should be crowd discussed or not.  Therefore, these operations also recite insignificant extra-solution activities.  See MPEP 2106.05(g).  Therefore, none of the additional elements recite a practical application of the abstract ideas.
Therefore, the analysis proceeds to determine whether the additional elements, when considered individually and in combination, recite significantly more than the abstract ideas.  According to the 2019 PEG, additional elements that recite instructions to implement the abstract ideas on a computer, that add insignificant extra-solution activity to the abstract ideas, that generally link the use of the abstract ideas to a particular technological environment or field of use, or that recite well-understood, routine, and conventional activities are not indicative of an inventive concept.  Further, claim elements previous interpreted as reciting insignificant extra-solution activities are re-evaluated at this step to determine whether they recite well-understood, routine, and conventional activities as supported by the factual findings required by the Berkheimer Memo.
Here, all of the additional elements were determined to recite insignificant extra-solution activities.  Therefore, they must be re-evaluated to determine whether they recite well-understood, routine, and conventional activities.  The receiving an event operation is a well-understood, routine, and conventional activity because it is an example of receiving data over a network.  See MPEP 2106.05(d)(II).  Further, the storing operations in one of two lists are also well-understood, routine, and conventional activities because it is an example of storing information in memory.  See MPEP 2106.05(d)(II).  Therefore, these additional elements recite well-understood, routine, Berkheimer Memo.  Consequently, the additional elements, when considered individually and in combination, fail to recite significantly more than the abstract ideas.
Accordingly, claim 1 is rejected as being directed towards patent ineligible subject matter.

Per Claim 15: Claim 15 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 15 recites the following additional elements:
a processor; and
a memory
However, these additional elements fail to recite either a practical application or significantly more than the abstract ideas because they are simply instructions to apply the abstract ideas using a computer.
Accordingly, claim 15 is rejected as being directed towards patent ineligible subject matter.

Per Claim 19: Claim 19 recites abstract subject matter similar to that discussed above in connection with claim 1.  Claim 19 is directed towards a non-transitory computer-readable storage medium.  Therefore, claim 19 also fails to recite a practical application or significantly more than the abstract ideas.
Accordingly, claim 19 is rejected as being directed towards patent ineligible subject matter.

Per Claims 2-14, 16-18, and 20: 
Claim 2 recites assigning the event to a zone based on an attribute of the content and allocating the event to a user account.  These operations are recited at a sufficiently high level of generality that they may be performed in the human mind or with the aid of pen and paper.  Therefore, they recite Mental Processes.  Claim 2 further recites searching for a plurality of user accounts and obtaining a plurality of values corresponding to the user accounts.  Such operations amount to insignificant extra-solution activities as they recite mere data gathering.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities as retrieving information from memory.  See MPEP 2106.05(d)(II).
Claim 3 recites various types of events.  Such subject matter fails to recite patent eligible subject matter as it further refines what the event is.  Therefore, it recites an additional Certain Method of Organizing Human Activities recognized as abstract.
Claims 4 and 16 recite that the event is a report from a first user.  This subject matter recites insignificant extra-solution activity as it is mere data gathering.  See MPEP 2106.05(g).  Further, it is well-understood, routine, and conventional activity because it is receiving data over a network.  See MPEP 2106.05(d)(II).
Claims 5 and 17 recite determining a plurality of report weight values by applying a weight model and determining whether the report should be crowd adjudicated based on the report weight values.  Such operations are recited at a sufficiently high level of generality that they be practically performed in the human mind or with the aid of pen and paper.  The claim further recites reading information associated with a second user account as well as updating and storing the report.  Such operations are insignificant extra-solution activities because reading information is data gathering and updating and storing the report See MPEP 2106.05(g).  Further, these operations are well-understood, routine, and conventional activities because such operations amount to storing and retrieving information in memory.  See MPEP 2106.05(d)(II).
 Claim 6 recites updating an adjudication list and storing a report in the list.  Such operations recite insignificant extra-solution activities because they fail to place meaningful limits on the above-identified abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-understood, routine, and conventional activities because they recite storing information in memory.  See MPEP 2106.05(d)(II).
Claim 7 recites determining whether content is prohibited based on rules and whether a second user account is to be penalized based on rules.  These operations are recited at a sufficiently high level of generality that they may be performed in the human mind or with the aid of pen and paper, i.e., they are Mental Processes.
Claim 8 recites various non-functional descriptive material.  Therefore, the subject matter fails to recite a practical application or significantly more than the abstract ideas.
Claim 9 recites the abstract idea of determining whether a report weight value is greater than a predetermined weight value.  This operation is recited at a sufficiently high level of generality that it may be practically performed in the human mind or with the aid of pen and paper.  Claim 9 also recites obtaining account information, obtaining a report weight value, and storing a report.  These operations recite insignificant extra-solution activity as obtaining data is mere data gathering and storing the report fails to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, they recite well-See MPEP 2106.05(d)(II).
Claim 10 recites the abstract idea of ran king reports based on report weight values and allocating the reports to review accounts based on the ranking.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.
Claim 11 recites the abstract idea of verifying a review account based on rules and determining whether to allocate a report based on rules.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.  Further, the operations of receiving a request and prompting a notification that a review account fails to obtain a report recite insignificant extra-solution activities as receiving a request is mere data gathering and prompting a notification of a failure fails to recite meaningful limitations on the abstract ideas.  See MPEP 2106.05(g).  Further, these operations are well-understood, routine, and conventional activities as they recite receiving and transmitting data over a network.  See MPEP 2106.05(d)(II).
Claim 12 recites the abstract ideas of determining whether a review account is valid and whether a voting accurate rate is lower than a threshold.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.
Claim 13 recites various non-functional descriptive material.  Therefore, the subject matter fails to recite a practical application or significantly more than the abstract ideas.
Claim 14 recites the abstract idea of determining whether a report satisfies a list of rules and allocating such a report to a review account.  These operations are recited at a sufficiently high level of generality that they may be practically performed in the human mind or with the aid of pen and paper.  Further, the operations of presenting information associated with the report and a notification that there is no pending report recite insignificant extra-solution activities as they fail to place meaningful limits on the abstract ideas.  See MPEP 2106.05(g).  Further, presenting information is a well-understood, routine, and conventional activity because it is transmitting data over a network.  See MPEP 2106.05(d)(II).
Claim 18 recites subject matter recited in claims 11 and 13, discussed above.  Claim 20 recites subject matter recited in claims 4, 5, 11, and 13, discussed above.  Claims 18 and 20 fail to recite patent eligible subject matter for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2016/0294753 to Centner in view of U.S. Patent No. 9,461,958 to Green et al.
Per Claim 1: Centner discloses:
A computer-implemented method of processing events, comprising: (see Centner at ¶ 3: More specifically, the present application is directed to a system and method of implementing a near real-time integrity based social network environment which includes user-monitored social network behavior.)
receiving an event (e.g., report for inappropriate content) from a first user account, the event comprising information indicative of at least one reason for submitting the event and at least one attribute of content associated with the event; (see Centner at ¶ 90: The report can include the identification of the reporter-user, the identification of the user 111 that generated the noncompliant message or performed the award-winning social network behavior, the noncompliant message, evidence of the award-winning social network behavior (e.g., a message from or about the sender-user transmitted or posted within, or external to, the social network), identification of the rule See also ¶¶ 81, 88, 144)
determining whether the event is to be crowd discussed based on at least in part on the information indicative of at least one reason and the at least one attribute of content, (see Centner at ¶ 97: The monitor module 204 receives a report submitted by a reporter-user. The monitor module 204 selects arbitrators to join an arbitration procedure to arbitrate the reported noncompliant message (or award-winning behavior), as well as determine if the report was warranted, and whether or not, and to what degree, the rules were infracted. The monitor module 204 can generate a GUI to be displayed by a display device of the computing device 101 or social network server 104 which may host the social networking site 105 executing the monitor module 204. The GUI provides a monitor entry screen that the monitor-user can use to enter and submit arbitration requests to arbitrators for soliciting them to join the current arbitration procedure, communicate with the arbitrators, and monitor the arbitrators.)
in response to a determination that the event is to be crowd discussed, updating a crowd discussion list in an event pool and storing the event in the crowd discussion list; and (Examiner’s Note: Claim 1 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 98: The arbitration requests can include the information that was included with the report, which can be further edited (automatically or by a user) for correctness or automatic processing. The arbitration request can include a history of previous penalties levied on the sender-user 
However, Centner fails to disclose, but Green, an analogous art of content moderation, discloses:
wherein the determining whether the event is to be crowd discussed further comprises determining a crowd discussion value of the event by weighing the at least one reason and the at least one attribute of content; (see Green at 9:21-25: By way of further example, based on or more rules, certain content may be automatically reviewed and certain content may be flagged for review or for further review by a human operator.)
in response to a determination that the event is not to be crowd discussed, updating a filter or block list in the event pool and storing the event in the crowd filter or block list. (Examiner’s Note: Claim 1 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Green at 9:58-61: If an item of submitted content violates a rule, the verification system may inhibit the See also 9:21-25.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centner to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Per Claim 15: Claim 15 recites subject matter similar to that discussed above in connection with claim 1.  Claim 15 further recites, and Centner further discloses:
a processor; and a memory (see Centner at ¶ 193: Further, the instructions 1620 may embody one or more of the methods or logic as described herein. In a particular embodiment or aspect, the instructions 1620 may reside completely, or at least partially, within the main memory 1604, the static memory 1606, and/or within the processing device 1602 during execution by the computer system 1600.)

Per Claim 19: Claim 19 recites subject matter similar to that discussed above in connection with claim 1.  Claim 19 further recites, and Centner further discloses:
A non-transitory computer-readable storage medium bearing computer-readable instructions that upon execution on a computing device cause the computing device at least to: (see Centner at ¶ 193: The main memory 1604 and the processing device 1602 also may include computer-readable media.)

Per Claim 2: The combination of Centner and Green discloses the subject matter of claim 1, from which claim 2 depends.  Centner further discloses:
assigning the event in the crowd discussion list to a zone based at least in part on the at least one attribute of content associated with the event; (see Centner at ¶ 104: The applicable social network rules can include social network rules governing the default community of all client users 101, and/or one or more communities that the message was associated with, e.g., one or more communities that both the sender-user and the reporter-user belong to.  See also ¶ 81: A user 111 that receives or accesses a noncompliant message can report it using a reporting capability provided by the social network server 104. A noncompliant message refers to a message that is inappropriate, e.g., does not comply with the rules of the community that it was communicated within.)
searching a plurality of user accounts in the zone and obtaining a plurality of active values corresponding to the plurality of user accounts, wherein each of the plurality of active values is determined based at least in part on a number of crowd discussion events in the zone in which a corresponding user account has participated; and (see Centner at ¶ 92: For example, the monitor module 204 can be executed to select and monitor a jury of peers (arbitrators) to arbitrate the reported message. The arbitration module 206 can be executed to facilitate arbitration by the arbitrators and generate a determination about the the flagged message of inappropriateness of the message or positive social network behavior.  See also 
allocating the event to a user account among the plurality of user accounts whose active value is greater than a predetermined active value in the zone. (see Centner at ¶ 134: In any event, the monitor may transmit arbitration requests at step 304 to n number of arbitrators to solicit them to join the current arbitration procedure for the currently reported non-compliant message. The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator. If so, the system will determine if the minimum number of arbitrators has been selected as qualifying in step 306. If so, the method will determine whether each of the arbitrators submitted an arbitration response within a pre-determined or configurable minimum allowable time period T. Each of the n arbitrators can view the arbitration request on a screen provided by the GUI of a webpage, application user interface page or similar user interface display on the client computing device or PDA, or similar device. Additionally, the monitor can submit a notification to the penalty determination module 208 shown in FIG. 2, to notify that an arbitration procedure has been initiated, which triggers the start of an arbitration time period T.)

Per Claim 3: The combination of Centner and Green discloses the subject matter of claim 1, from which claim 3 depends.  However, Centner fails to disclose, but Green discloses:
wherein the event is associated with at least one of a topic of crowd discussion of real-time news, movies, or television programs; a hot social topic; or a report. (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centner so that the moderated content is about a sports topic as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to moderate content for any topic, such as a sporting event.

Per Claims 4 and 16: The combination of Centner and Green discloses the subject matter of claims 3 and 15, from which claims 4 and 16 depend, respectively.  Centner further discloses:
wherein the event is a first report from the first user account. (see Centner at ¶ 133: In the method shown at step 302, a second user or reporter reports the message as noncompliant by transmitting a noncompliance report in step 302.)

Per Claims 5 and 17: The combination of Centner and Green discloses the subject matter of claims 4 and 16, from which claims 5 and 17 depend, respectively.  Centner further discloses:
reading information associated with a second plurality of user accounts from a storage device; (see 
determining a plurality of report weight values corresponding to the second plurality of user accounts by applying a weigh model to the information associated the second plurality of user accounts; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
determining whether the first report is to be crowd adjudicated based at least in part on a report weigh value corresponding to the first user account, the at least one reason, and the at least one attribute of content; and (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
in response to a determination that the first report is to be crowd adjudicated, updating a crowd adjudication list in a report pool and storing the first report in the crowd adjudication list. (see Centner at ¶ 98: The arbitration requests can include the information that was included with the report, which can be further edited (automatically or by a user) for correctness or automatic processing. The arbitration request can include a history of previous penalties levied on the sender-user or the report-user for previously submitted unwarranted reports. This information can be in a quantitative form, such as for automatic processing or uniform processing by different arbitration-users. The arbitration request can include an indicator (e.g., a link or a URL address) of how or where to access 

Per Claim 6: The combination of Centner and Green discloses the subject matter of claim 5, from which claim 6 depends.  However, Center fails to disclose, but Green discloses:
in response to a determination that the report is not to be crowd adjudicated, updating an automatic adjudication list in the report pool and storing the first report in the automatic adjudication list. (see Green at 10:34-40: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-in-first-out queue, where the content is ordered so that the oldest (first) entry, is processed first, the next oldest entry is processed second, and so on. The verification system may optionally order the queue based on a priority assigned by the content requester.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centner to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Per Claim 7: The combination of Centner and Green discloses the subject matter of claim 6, from which claim 7 depends.  However, Centner fails to disclose, but Green discloses:
determining whether content associated with a second report in the automatic adjudication list is prohibited based on predetermined rules; and (see Green at 9:1-11: The verification system may generate a report identifying the rules violated and/or the content that violated the rules. For example, the report may include rule text (e.g., “players are not allowed to criticize the team manager” or “players are not permitted to use the following obscenities: (list of prohibited words)”), a media file (e.g., an audio file or an audio/video file) that includes the content that violates the rule(s), and/or the corresponding transcribed content text (e.g., “the manager is doing a terrible job of hiring key players” or the obscenity) obtained from the speech recognition engine.)
determining whether a second user account associated with the second report is to be penalized based on predetermined rules. (see Green at 9:58-64: If an item of submitted content violates a rule, the verification system may inhibit the content from being provided to the requester (e.g., prevent the content from being forwarded or accessed by the content requester), or the content may be provided to requester with an alert/rule violation indication so that the requester is informed of the rules violation.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centner to also include automatic, i.e., not user-based, moderation of content as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to process more reports in a given amount of time.

Per Claim 8: The combination of Centner and Green discloses the subject matter of claim 5, from which claim 8 depends.  Centner further discloses:
wherein the information associated with the second plurality of user accounts includes account integrity, numbers of historical reports, success rates of historical reports, and scores given by a plurality of review accounts. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-funtional descriptive material because the claim fails to positively recite a functional relationship with the recited data.  However, for compact prosecution purposes, the following citation is provided: see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)

Per Claim 9: The combination of Centner and Green discloses the subject matter of claim 5, from which claim 9 depends.  Centner further discloses:
obtaining account information of the first user account from the report; (see 
obtaining the report weight value corresponding to the first user account based on the account information of the first user account; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
determining whether the report weight value is greater than a predetermined weight value; (see Centner at ¶ 164: If so, the method next determines if the n flags of the particular user have been ratified by other users as being ratified by above a predetermined threshold value (for example, 45%) of users. If the system determines that all the n number of flags have been ratified above a threshold value, the method ends at step 905.)
in response to a determination that the report weight value is greater than the predetermined weight value, storing the first report in the report pool; and (Examiner’s Note: Claim 9 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 98: The arbitration requests can include the information that was included with the report, which can be further edited (automatically or by a user) for correctness or automatic processing. The arbitration request can include a history of previous penalties levied on the sender-user or the report-user for previously submitted unwarranted reports. This information can be in a quantitative form, such as for automatic processing or uniform processing by different arbitration-users. The arbitration request can include an indicator (e.g., a link or a URL 
in response to a determination that the report weight value is not greater than the predetermined weight value, storing the first report in a malicious report list. (Examiner’s Note: Claim 9 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 164: If it is determined that all of the users's n number of flags have not been ratified (eg. approved as appropriate) as above a threshold value, a warning is transmitted to the user at step 903. A warning may include for example, please take more time to review the content and flag as inappropriate.)

Per Claim 10: The combination of Centner and Green discloses the subject matter of claim 5, from which claim 10 depends.  However, Centner fails to disclose, but Green discloses:
ranking a plurality of reports stored in the crowd adjudication list based on report weight values of corresponding user accounts filing the plurality of reports; and (see Green at 10:34-51: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-
allocating the plurality of reports to a plurality of review accounts according to a ranking of the plurality of reports in the crowd adjudication list. (see Green at 10:34-51: The verification system may maintain a queue of content that is awaiting verification. The verification system may optionally order the queue as a first-in-first-out queue, where the content is ordered so that the oldest (first) entry, is processed first, the next oldest entry is processed second, and so on. The verification system may optionally order the queue based on a priority assigned by the content requester. For example, the content requester may value content from a first content provider more than content from a second content provider, and may specify that the content from the first content provider is to be verified before the content from the second content provider, even if the second provider provided the content first. Optionally, the verification system may present, via a user interface (e.g., to an operator), the current content in the queue and the queue ordering. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Centner to consider the most important content reports as disclosed in Green.  One of ordinary skill in the art would have been motivated to do so to consider the highest priority reports first.

Per Claim 11: The combination of Centner and Green discloses the subject matter of claim 5, from which claim 11 depends.  Centner further discloses:
receiving a request, from a review account among a plurality of review accounts, for obtaining any report stored in the crowd adjudication list; (see Centner at ¶ 152: The user may proceed by navigating to the guard feed and selecting the guard menu item as shown in FIG. 6(c). The example method next determines if flagged post(s) have been received in step 701. If not, the method proceeds to step 700 to await and determine if any flagged posts have been received. Otherwise, the method proceeds to determine if the flagged posted content was received from a 3rd party (eg. any of the flagged posts originate from a third party other than the user that is currently voting since a user is not permitted to vote on his own posted content). If so, the method will proceed to step 703 to determine if the most recent posts are visible (example, as visible to the user by viewing the guard feed selection item 521). Otherwise, the method will shift the posts from the most recent to the more dated posts at step 704. The method next determines whether the flagged post(s) are received in the feed at step 705. If not, the method returns to step 705 until the flagged posts are transmitted to the flag feed. The method next 
verifying the review account based on predetermined rules; (see Center at ¶ 134: In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator.)
in response to a determination that the review account passes a verification, determining whether to allocate any report in the crowd adjudication list to the review account based on a plurality of predetermined rules; and (Examiner’s Note: Claim 11 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at ¶ 134: If so, the method will determine whether each of the arbitrators submitted an arbitration response within a pre-determined or configurable minimum allowable time period T.)
in response to a determination that the review account does not pass the verification, prompting a notification that the review account fails to obtain the first report. (Examiner’s Note: Claim 11 recites contingent elements, i.e., operations performed if the event is to be crowd discussed and operations performed if the event is not to be crowd discussed.  Therefore, the claim interpretation follows MPEP 2111.04(II).  For compact prosecution purposes, the following citation is provided: see Centner at FIG. 3: Operation 305: No branch)

Per Claim 12: The combination of Centner and Green discloses the subject matter of claim 11, from which claim 12 depends.  Centner further discloses:
determining whether a review qualification of the review account is valid; and (see Centner at ¶ 134: The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator. If so, the system will determine if the minimum number of arbitrators has been selected as qualifying in step 306.)
determining whether a voting accurate rate value associated with the review account is lower than a predetermined voting accurate rate value. (see Centner at ¶ 134: The arbitrators can be in certain embodiments, qualifying users, an administrator of the social network or an administrator of the social network community. The arbitrators may be restricted to members of the community that qualify as arbitrators. In certain embodiments, the arbitrators may be limited to monitors. In step 305 of the shown method, it is determined whether the nth arbitrator qualifies as an arbitrator. If so, the system will determine if the minimum number of arbitrators has been selected as qualifying in step 306.)

Per Claim 13: 
wherein the plurality of predetermined rules comprise whether a report is in a status of being distributed, whether a same report has been obtained by the review account, whether a user being reported is associated with the review account, whether a report receives a fewest number of votes among a plurality of reports stored in the crowd adjudication list, and whether a report is an earliest report stored in the crowd adjudication list. (Examiner’s Note: this claim element has been considered and determined to recite non-functional descriptive material.  Therefore, it fails to distinguish over the prior art.  See MPEP 2111.05.  It is non-functional descriptive material because the claim fails to positively recite a functional relationship with the recited data/rules.  However, for compact prosecution, the following citation is provided: see Centner at ¶ 134: Additionally, the monitor can submit a notification to the penalty determination module 208 shown in FIG. 2, to notify that an arbitration procedure has been initiated, which triggers the start of an arbitration time period T.)

Per Claim 14: The combination of Centner and Green discloses the subject matter of claim 13, from which claim 14 depends.  Centner further discloses:
determining whether there is at least one report stored in the crowd adjudication list that satisfies the plurality of predetermined rules; (see Centner at ¶ 132: The method begins with checking whether a user has posted a message at step 301. If so, the process next determines whether the message has been reported as non-compliant by a second user or reporter at step 302.)
allocating a report that satisfies the plurality of predetermined rules to the review account and presenting information associated with the report to the review account; and (see Centner at ¶ 134: Each of the n arbitrators can view the arbitration request on a screen provided by the GUI of a webpage, application user interface page or similar user interface display on the client computing device or PDA, or similar device.)
prompting the review account a notification that there is no pending report in response to a determination that there is no report in the crowd adjudication list that satisfies the plurality of predetermined rules. (see Centner at ¶ 132: The method begins with checking whether a user has posted a message at step 301. If so, the process next determines whether the message has been reported as non-compliant by a second user or reporter at step 302.)

Per Claim 18: Claim 18 recites subject matter recited in claims 11 and 13 discussed above.  Accordingly, claim 18 is rejected for the same reasons as claims 11 and 13.

Per Claim 20: Claim 20 recites subject matter recited in claims 4-5, 11, and 13 discussed above.  Accordingly, claim 20 is rejected for the same reasons as claims 4-5, 11, and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2014/0156748 discloses a computerized community-based social media moderation systems and methods. A method includes selecting, using instructions executed by a processor, a plurality of juror computing devices, outputting the social media post to the plurality of juror computing devices for review of the social media 
U.S. Patent Pub. No. 2011/0289432 discloses a community-based moderation system for online content has a computerized server connected to the Internet network and executing software (SW) from a machine-readable medium, a queuing function of the SW for queuing items for moderation, a recruiting function of the SW for recruiting potential moderators from an online community via the Internet, an interactive interface generated by the SW and displayable on computer appliances of recruited moderators, for displaying items for moderation and controls for carrying out moderation, and a reporting function associated with the interactive display enabling the moderator to report results of moderation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILESH B KHATRI whose telephone number is (571)270-7083.  The examiner can normally be reached on 8:30 AM - 5:30 PM Monday-Friday, alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.B.K./Examiner, Art Unit 3685                                                                                                                                                                                                        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685